Citation Nr: 9922350	
Decision Date: 08/09/99    Archive Date: 08/24/99

DOCKET NO.  94-10 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for a skin disorder of the 
feet, rated as eczema, including bilateral plantar warts, 
currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. P. Havelka, Associate Counsel


INTRODUCTION

The veteran's active military service extended from July 1955 
to April 1962 and from May 1962 to May 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  That rating decision, in part, 
continued a noncompensable (0%) rating for the veteran's 
service connected skin disorder of the feet.  Subsequently, 
increased ratings were granted.  Most recently, an August 
1996 Hearing Officer decision granted an increased rating of 
30 percent.  

The case was previously before the Board in April 1997, when 
it was remanded for examination of the veteran and medical 
opinions.  The requested development has been completed.  The 
Board now proceeds with its review of the appeal.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's service-connected skin disorder of the feet 
is manifested by scaling and erythema, plantar warts, and 
complaints of pain and discomfort.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for the 
service connected skin disorder of the feet have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. Part 
4, including §§ 4.7, 4.118 and Diagnostic Code 7806 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, he has presented 
a claim which is plausible.  His assertion that service 
connected skin disorder of the feet has increased in severity 
is plausible.  See Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992) (where a veteran asserted that his condition had 
worsened since the last time his claim for an increased 
disability evaluation for a service-connected disorder had 
been considered by VA, he established a well grounded claim 
for an increased rating).  All relevant facts have been 
properly developed and no further assistance to the veteran 
is required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).  

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 3.321, and Part 4 (1998). 

The disability ratings evaluate the ability of the body to 
function as a whole under the ordinary conditions of daily 
life including employment.  Evaluations are based on the 
amount of functional impairment; that is, the lack of 
usefulness of the rated part, or system, in self support of 
the individual.  38 C.F.R. § 4.10 (1998).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (1998).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2 (1998).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1998); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  However, while 
the regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran has been service connected for a skin disorder of 
the feet since his separation from service.  In August 1986 
VA examination of the veteran identified plantar warts on the 
soles of both feet.  Dry, scaly, hypertrophic skin was also 
noted.  The diagnosis was chronic eczema of the feet.  

In March 1993 a VA examination of the veteran was conducted.  
Skin examination revealed "flaky, dry lesions at the web of 
the feet."  The diagnosis was recurrent tinea pedis.  

Private medical treatment records reveal that the veteran had 
recurrent problems with the skin of his feet.  A September 
1994 treatment record indicates that the veteran had scaling 
of the skin between his toes and on the soles of his feet.  
Plantar warts on the soles of both feet were also noted.  The 
diagnosis was probable tinea pedis in the interdigital areas 
of the feet along with plantar warts.  

A March 1995 letter from the veteran's private physician 
stated that the veteran suffered from chronic tinea pedis 
along with plantar warts on both feet.  The physician noted 
that the plantar warts caused the veteran discomfort when 
walking.  

A private podiatrist submitted a letter dated August 1996.  
This letter indicated that the veteran had orthopedic 
disorders of the feet along with the fungal skin infection.  

In June 1997 a VA skin examination of the veteran was 
conducted.  The examining physician noted the veteran's 
history of recurrent skin disorders of the feet.  Physical 
examination revealed "toenails show discoloration, dystrophy 
and subungual hyperkeratosis. There is a moccasin type 
distribution of scale and erythema on the feet.  Multiple 
verrucae are noted on the plantar surfaces of the feet."  
The diagnosis was "chronic tinea pedis and possible 
eczematous dermatitis.  . . .  Persistent multiple plantar 
warts."  In October 1997 the examining physician submitted 
an addendum which stated "when examined on 6-30-97, I noted 
no exfoliation, crusting, ulceration, exudation or nervous 
system involvement."  

In January 1998 a VA general medical examination of the 
veteran was conducted.  examination of the skin revealed 
large, tender plantar warts bilaterally.  The skin of the 
feet was also dry and scaling and there was evidence of 
fungal infection.  

In June 1998 another VA general medical examination of the 
veteran was conducted.  examination of the skin revealed that 
the "skin on his feet is dry and scaly with mild erythema in 
some areas.  There are no other lesions or rashes of note."  

When a disability is encountered that is not listed in the 
rating schedule it is permissible to rate under a closely 
related disease or injury in which the functions affected, 
the anatomical location and the symptomatology are closely 
analogous to the condition actually suffered from.  38 C.F.R. 
§ 4.20 (1998).

The service connected skin disorder of the feet is must be 
rated by analogy.  The medical evidence of record clearly 
reveals that the veteran suffers from bilateral plantar warts 
and tinea pedis.  However, there are no diagnostic codes to 
rate such disorders.  Rather, diagnostic code 7806, eczema, 
is used to rate most skin disorders.  This diagnostic code is 
the only one which provides criteria by which such skin 
disorders can be rated.  The veteran's skin disorder of the 
feet is currently rated as 30 percent disabling under 
diagnostic code 7806.  That rating contemplates eczema, or 
other skin disorder, "with exudation or itching constant, 
extensive lesions, or marked disfigurement."  The next 
higher rating of 50 percent contemplates eczema "with 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or exceptionally repugnant."  The 
50 percent rating is the highest rating assignable under this 
diagnostic code.  38 C.F.R. Part 4, § 4.118, Diagnostic Code 
7806 (1998).  

The medical evidence is against the veteran's claim for an 
increased rating for his service connected skin disorder of 
the feet.  The evidence of record reveals that the veteran 
suffers from chronic recurrent tinea pedis.  This results in 
dryness, scaling, and erythema of the skin of the feet 
especially between the toes.  The veteran also suffers from 
large plantar warts on both feet which physicians report are 
tender.  These symptoms most nearly approximate the criteria 
for a 30 percent rating which contemplates "exudation or 
itching constant, extensive lesions, or marked 
disfigurement."  While extensive lesions and marked 
disfigurement are not present, the tenderness caused by the 
warts seems to approximate the disability contemplated by 
criteria for a 30 percent rating.  The evidence of record 
does not reveal that the veteran's service connected skin 
disorder of the feet meets the criteria for a 50 percent 
rating.  Specifically, the veteran does not have exfoliation, 
crusting, ulceration, exudation or nervous system 
involvement.  These are the symptoms which meet the criteria 
warranting an increased rating of 50 percent.  The Board also 
notes that the veteran has complaints of pain and functional 
impairment of the feet which are related to orthopedic 
disability of the feet and not the service connected skin 
disorder.  The issue involving orthopedic disorders of the 
veteran's feet was adjudicated by the RO in a September 1998 
rating decision.  This issue is unrelated to the issue of 
rating the veteran's service connected skin disorder of the 
feet.  As such, the preponderance of the evidence is against 
the veteran's claim for an increased rating for a skin 
disorder of the feet.  


ORDER

An increased rating for a skin disorder of the feet, rated as 
eczema, including bilateral plantar warts, is denied



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

 

